Citation Nr: 1224260	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for right knee limitation of extension, in excess of 10 percent prior to March 21, 2012, and in excess of 30 percent as of March 21, 2012.

2.  Entitlement to a rating in excess of 10 percent for right knee limitation of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to May 1959 and from July 1959 to October 1963.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  This case was remanded by the Board in March 2011 for additional development.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement increased ratings for limitation of flexion and extension of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating for right knee limitation of extension, in excess of 10 percent prior to March 21, 2012, and in excess of 30 percent as of March 21, 2012, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent for right knee limitation of flexion have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 2006 rating decision denied a rating in excess of 10 percent for degenerative joint disease of the right knee.  The Veteran filed a notice of disagreement with that rating decision, and perfected an appeal in March 2008.  Subsequently, a December 2009 rating decision assigned a separate 10 percent rating for right knee arthritis with limitation of flexion.  In March 2011, the Board remanded the claims of entitlement to a rating in excess of 10 percent for right knee limitation of flexion and entitlement to a rating in excess of 10 percent for right knee limitation of extension.  While the claim was on remand, an April 2012 rating decision assigned a 30 percent rating for right knee limitation of extension, effective March 21, 2012.

In a June 2012 statement, the Veteran stated that he was fully satisfied with the VA decisions and wanted to withdraw all pending claims and appeals.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).

With regard to the issues of entitlement to a rating in excess of 10 percent for right knee limitation of extension, prior to March 21, 2012; entitlement to a rating in excess of 30 percent for right knee limitation of extension, as of March 21, 2012; and entitlement to a rating in excess of 10 percent for right knee limitation of flexion, prior to the promulgation of a decision by the Board, the Veteran stated that he wanted to withdraw his appeal of those issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to those issues.  Therefore, the Board finds that the Veteran has withdrawn his claim as to those issues, and the Board does not have jurisdiction to review the appeal.  Therefore, those issues are dismissed.


ORDER

The claim of entitlement to a rating in excess of 10 percent for right knee limitation of extension, prior to March 21, 2012, is dismissed.

The claim of entitlement to a rating in excess of 30 percent for right knee limitation of extension, as of March 21, 2012, is dismissed.

The claim of entitlement to a rating in excess of 10 percent for right knee limitation of flexion is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


